

Exhibit 10.04
















SCANA CORPORATION


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN






as amended and restated
effective as of
July 1, 2000


























SCANA CORPORATION


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




TABLE OF CONTENTS





     
PAGE
   
SECTION 1. ESTABLISHMENT OF THE PLAN
1
       
1.1
 
Establishment and History of the Plan
1
1.2
 
Description of the Plan
1
1.3
 
Purpose of the Plan
1
1.4
 
Effective Date
1
       
SECTION 2. DEFINITIONS
2
       
2.1
 
Definitions
2
2.2
 
Gender and Number
4
       
SECTION 3. ELIGIBLILTY AND PARTICIPATION
5
       
3.1
 
Eligibility
5
3.2
 
Termination of Participation
5
3.3
 
Reemployment of Former Participant
5
       
SECTION 4. BENEFITS
6
       
4.1
 
Eligibility for Benefits
6
4.2
 
Amount of supplemental Benefit
6
4.3
 
Timing and Form of Payment
6
4.4
 
Death of Participant
7
4.5
 
Designation of Beneficiary
7
4.6
 
Documentation
8
       
SECTION 5. FINANCING
9
       
5.1
 
Financing of Benefits
9
5.2
 
Contractual Obligation
9
5.3
 
Unsecured Interest
9
5.4
 
“Rabbi” Trust
9
       
SECTION 6. GENERAL PROVISIONS
10
       
6.1
 
Employment/Participation Rights
10
6.2
 
Nonalienation of Benefits
10
6.3
 
Severability
10
6.4
 
No Individual Liability
10
6.5
 
Applicable Law
11
       

 
 
 

 
SECTION 7. PLAN ADMINISTRATION, AMENDMENT AND TERMINATION
12
       
7.1
 
In General
12
7.2
 
Claims Procedure
12
7.3
 
Finality of Determination
12
7.4
 
Delegation of Authority
12
7.5
 
Expenses
12
7.6
 
Tax Withholding
12
7.7
 
Incompetency
12
7.8
 
Notice of Address
13
7.9
 
Amendment and Termination
13
       
SECTION 8. CHANGE IN CONTROL PROVISIONS
14
       
8.1
 
Accelerated Distributions Upon Change in Control
14
8.2
 
Tax Computation
14
8.3
 
No Subsequent Recalculation of Tax Liability
14
8.4
 
Successors
15
8.5
 
Amendment and Termination After Change in Control
15
       
SECTION 9. EXECUTION
16

 
 
 

 




SCANA CORPORATION


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


(As Amended and Restated)




SECTION 1. ESTABLISHMENT OF THE PLAN


1.1     Establishment and History of the Plan. SCANA Corporation established,
effective as of January 1, 1994, a supplemental retirement plan for executives
known as the “SCANA Corporation Supplemental Executive Retirement Plan” (the
“Supplemental Plan”). The Supplemental Plan has been amended from time to time
after its initial adoption for various design and administrative changes. The
Supplemental Plan was amended and restated effective as of December 18, 1996 to
include provisions applicable upon a Change in Control. The Supplemental Plan
was further amended and restated effective as of October 21, 1997 to include
various administrative provisions and to clarify certain provisions regarding a
Change in Control. Effective as of July 1, 2000, the Supplemental Plan is being
amended and restated as set forth herein to reflect the conversion of the
Qualified Plan to a cash balance-type of retirement plan.


1.2     Description of the Plan. This Supplemental Plan is intended to
constitute a nonqualified deferred compensation plan which, in accordance with
ERISA Sections 201(2), 301(a)(3) and 401(a)(1), is unfunded and established
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees.


1.3     Purpose of the Plan. The purpose of this Supplemental Plan is to provide
supplemental retirement income to certain employees of the Company whose
benefits under the Qualified Plan are limited in accordance with the limitations
imposed by (i) Code Section 415 on the amount of annual retirement benefits
payable to employees from qualified pension plans, (ii) Code Section 401(a)(17)
on the amount of annual compensation that may be taken into account for all
qualified plan purposes, or (iii) certain other design limitations on
determining compensation under the Qualified Plan.


1.4     Effective Date. This amended and restated Supplemental Plan is effective
as of July 1, 2000. The rights and benefits, if any, of a Participant who
terminated or retired before July 1, 2000 shall be determined in accordance with
the provisions of the Supplemental Plan in effect on the date his employment
with the Company terminated.





SECTION 2. DEFINITIONS


2.1     Definitions. Whenever used herein, the following terms shall have the
meanings set forth below, unless otherwise expressly provided herein or unless a
different meaning is plainly required by the context, and when the defined
meaning is intended, the term is capitalized. Capitalized terms not defined
herein shall have the respective meanings set forth in the Qualified Plan.


    (a) “Actuarial Equivalent” shall mean equality in value of the benefit
provided under the Supplemental Plan based on actuarial assumptions, methods,
factors and tables that would apply under the Qualified Plan under similar
circumstances.


    (b) “Agreement” means a contract between an Eligible Employee and the
Company permitting the Eligible Employee to participate in the Supplemental Plan
and delineating the benefits (if any) that are to be provided to the Eligible
Employee in lieu of or in addition to the benefits described under the terms of
this Supplemental Plan.


    (c) “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 of the General Rules and Regulations under the Exchange Act.


    (d) “Beneficiary” means any person or entity who, upon the Participant’s
death before the payment or commencement of payment of the Participant’s benefit
under the Supplemental Plan, is entitled to receive the Participant’s benefit,
in accordance with Sections 4.3 and 4.4 hereof.


    (e) “Board” means the Board of Directors of the Corporation.


    (f) “Change in Control” means a change in control of the Corporation of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Exchange Act, whether or
not the Corporation is then subject to such reporting requirements; provided
that, without limitation, such a Change in Control shall be deemed to have
occurred if:


    (i) Any Person (as defined in Section 3(a)(9) of the Exchange Act and used
in Sections 13(d) and 14(d) thereof, including a “group” as defined in Section
13(d)) is or becomes the Beneficial Owner, directly or indirectly, of twenty
five percent (25%) or more of the combined voting power of the outstanding
shares of capital stock of the Corporation;


    (ii) During any period of two (2) consecutive years (not including any
period prior to December 18, 1996) there shall cease to be a majority of the
Board comprised as follows: individuals who at the beginning of such period
constitute the Board and any new director(s) whose election by the Board or
nomination for election by the Corporation’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved;


    (iii) The issuance of an Order by the Securities and Exchange Commission
(SEC), under Section 9(a)(2) of the Public Utility Holding Company Act of 1935
as amended (the “1935 Act”), authorizing a third party to acquire five percent
(5%) or more of the Corporation’s voting shares of capital stock;


    (iv) The shareholders of the Corporation approve a merger or consolidation
of the Corporation with any other corporation, other than a merger or
consolidation which would result in the voting shares of capital stock of the
Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting shares of
capital stock of the surviving entity) at least eighty percent (80%) of the
combined voting power of the voting shares of capital stock of the Corporation
or such surviving entity outstanding immediately after such merger or
consolidation; or the shareholders of the Corporation approve a plan of complete
liquidation of the Corporation or an agreement for the sale or disposition by
the Corporation of all or substantially all of the Corporation’s assets; or


    (v) The shareholders of the Corporation approve a plan of complete
liquidation, or the sale or disposition of South Carolina Electric & Gas Company
(hereinafter SCE&G), South Carolina Pipeline Corporation, or any subsidiary of
SCANA designated by the Board as a “Material Subsidiary,” but such event shall
represent a Change in Control only with respect to a Participant who has been
exclusively assigned to SCE&G, South Carolina Pipeline Corporation, or the
affected Material Subsidiary.


    (g) “Code” means the Internal Revenue Code of 1986, as amended.


    (h) “Code Limitations” means the limitations imposed by Code Section 415 on
the amount of annual retirement benefits payable to employees from qualified
pension plans and Code Section 401(a)(17) on the amount of annual compensation
that may be taken into account for all qualified plan purposes.


    (i) “Committee” means the Management Development and Corporate Performance
Committee of the Board. Any references in this Supplemental Plan to the
“Committee” shall be deemed to include references to the designee appointed by
the Committee under Section 7.4.


    (j) “Company” means the Corporation and any subsidiaries of the Corporation
and their successor(s) or assign(s) that adopt this Supplemental Plan through
execution of Agreements with any of their Employees or otherwise. When the term
“Company” is used with respect to an individual Participant, it shall refer to
the specific company at which the Participant is employed, unless otherwise
required by the context.


    (k) “Compensation” means “Compensation” as determined under the Qualified
Plan, without regard to the limitation under Section 401(a)(17) of the Code and
including any amounts of Compensation otherwise deferred under any non-qualified
deferred compensation plan of the Corporation (excluding the Supplemental Plan).


    (l) “Corporation” means SCANA Corporation, a South Carolina corporation, or
any successor thereto.


    (m) “Eligible Employee” means an Employee who is employed by the Company in
a high-level management or administrative position, including employees who also
serve as officers and/or directors of the Company.


    (n) “Employee” means a person who is actively employed by the Company and
who falls under the usual common law rules applicable in determining the
employer-employee relationship.


    (o) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.


    (p) “Exchange Act” means the Securities Exchange Act of 1934, as amended.


    (q) “Participant” means any Eligible Employee who is participating in the
Supplemental Plan in accordance with the provisions herein set forth.


    (r) “Qualified Plan” means the SCANA Corporation Retirement Plan, as in
effect on July 1, 2000, and as may be further amended and in effect from time to
time.


2.2     Gender and Number. Except when otherwise indicated by the context, any
masculine terminology used herein also shall include the feminine and the
feminine shall include the masculine, and the use of any term herein in the
singular may also include the plural and the plural shall include the singular.



SECTION 3. ELIGIBILITY AND PARTICIPATION


3.1     Eligibility. An Eligible Employee shall become a Participant in this
Supplemental Plan on the first day on which:


    (a) his Accrued Benefit as calculated under the Qualified Plan is limited in
accordance with either of the Code Limitations or due to his participation in a
non-qualified deferred compensation plan of the Corporation (other than this
Supplemental Plan); and


    (b) he enters into an Agreement with the Company regarding his participation
in the Supplemental Plan.


3.2     Termination of Participation. Once an Eligible Employee becomes a
Participant under Section 3.1, the Participant shall remain covered hereunder
until the date upon which the Participant’s employment terminates for any
reason, provided, however, the Participant shall remain covered under the
Supplemental Plan after termination of employment so long as any benefits are
payable with respect to the Participant from this Supplemental Plan. Unless the
terms of the Participant’s Agreement provide to the contrary, if the Participant
is not eligible for benefits in accordance with the provisions of Section 4.1 at
the time his employment terminates, the Participant shall terminate his
participation in the Supplemental Plan when his employment with the Company
terminates.


3.3     Reemployment of Former Participant. Notwithstanding any provision of the
Supplemental Plan or an Agreement to the contrary, any person reemployed as an
Employee who previously participated in and received benefits under the
Supplemental Plan shall not be eligible to participate again in the Supplemental
Plan, and any payments or future rights to payments under the Supplemental Plan
made or to be made with respect to such Participant shall not be discontinued on
account of such reemployment.









SECTION 4. BENEFITS


4.1     Eligibility for Benefits. A Participant shall be eligible to receive a
benefit under this Supplemental Plan in accordance with and subject to the
provisions of this Supplemental Plan, upon the Participant’s termination of
employment with the Company and its affiliates or if later, the date provided in
the Participant’s Agreement; provided, however, that, except as provided in the
following sentence or as may otherwise be provided by an Agreement, no benefit
shall be payable under this Supplemental Plan with respect to a Participant who
terminates employment with the Company prior to becoming vested in his Accrued
Benefit under the Qualified Plan. Notwithstanding the foregoing, if a
Participant is involuntarily terminated following or incident to a Change in
Control and prior to becoming fully vested in his Accrued Benefit under the
Qualified Plan, the Participant shall automatically become fully vested in his
benefit hereunder and a benefit will be payable under this Supplemental Plan
with respect to the Participant.


4.2    Amount of Supplemental Benefit. Unless otherwise provided in an
Agreement, the amount of any benefit payable to a Participant pursuant to this
Supplemental Plan shall be determined as of the date the Participant first
becomes eligible to receive benefits under the Supplemental Plan under Section
4.1 (the “determination date”) and shall be equal to (i) the cash balance
account that otherwise would have been payable under the Qualified Plan as of
such determination date, based on Compensation as defined under this
Supplemental Plan and disregarding the Code Limitations, minus (ii) the
Participant’s Cash Balance Account determined under the Qualified Plan as of
such determination date.


4.3     Timing and Form of Payment. The benefit payable to a Participant under
this Supplemental Plan shall be paid or commence to be paid as of the first day
of the calendar month next following the date the Participant first becomes
eligible to receive a benefit under this Supplemental Plan in accordance with
Section 4.1 (the “payment date”). The Participant may elect, in accordance with
such procedures established by the Committee from time to time in its sole
discretion, to receive a distribution of such benefit in either of the following
forms of payment:


    (a) Single Sum Distribution. A single sum distribution of the value of the
Participant’s benefit under the Supplemental Plan determined as of the last day
of the month preceding the payment date. Upon such payment, no additional
amounts are owed to the Participant or his Beneficiary under this Plan.


    (b) Life Annuity with 15-Year 60% Survivor Benefit. A lifetime annuity
benefit with an additional death benefit payment as follows: A lifetime annuity
that is the Actuarial Equivalent of the Participant’s single sum amount under
Section 4.3(a) which provides for a monthly benefit payable beginning on the
payment date for the Participant’s life. In addition to this life annuity,
commencing on the first day of the month following the Participant’s death, the
Participant’s designated Beneficiary shall receive a benefit of sixty percent
(60%) of the amount of the Participant’s monthly payment continuing for a
fifteen (15) year period; provided, however, if the Participant’s Beneficiary
dies before the end of the fifteen (15) year period, the lump sum value of the
remaining monthly payments of such survivor benefit shall be paid to the
designated Beneficiary’s estate. The Participant’s life annuity shall not be
reduced to reflect the “cost” of providing the sixty-percent (60%) survivor
benefit feature. Notwithstanding anything herein to the contrary, in no event
may a trust be named as a Beneficiary for purposes of the survivor benefit
otherwise provided under this Section 4.3(b).


In the absence of an effective election, amounts owed to a Participant hereunder
shall be paid in the form specified in Section 4.3(b).


4.4     Death of Participant. Unless otherwise provided in an Agreement, if a
Participant dies on or after July 1, 2000 and before the payment date (as
defined in Section 4.3), a single sum distribution equal to the value of the
Participant’s benefit that otherwise would have been payable under the
Supplemental Plan determined in accordance with Section 4.2 shall be paid to the
Participant’s designated Beneficiary as soon as administratively practicable
following the Participant’s death.


4.5     Designation of Beneficiary.


    (a) A Participant shall designate a single person or trust (except as
provided in Section 4.3(b)) as the Beneficiary who is to receive any benefits
payable hereunder upon the Participant’s death. The designation shall be in
writing and signed by the Participant. The designation shall be effective only
if and when delivered to the Corporation during the lifetime of the Participant.
The Participant also may change his Beneficiary by a signed, written instrument
delivered to the Corporation. The payment of amounts shall be in accordance with
the last unrevoked written designation of Beneficiary that has been signed and
delivered to the Corporation. All Beneficiary designations shall be addressed to
the Secretary of SCANA Corporation and delivered to his office, and shall be
processed as indicated in subsection (b) below by the Secretary or by his
authorized designee.



        (b) The Secretary of SCANA Corporation (or his authorized designee)
shall, upon receipt of a Participant’s Beneficiary designation:


    (i) ascertain that the designation has been signed, and if it has not been,
return it to the Participant for his signature; and


    (ii) if signed, stamp the designation “Received,” indicate the date of
receipt, and initial the designation in the proximity of the stamp.


   (c) In the event that the Beneficiary named in paragraph (a) above
predeceases the Participant, the amounts that otherwise would have been paid to
said Beneficiary shall, where the designation fails to redirect to an alternate
Beneficiary in such circumstance, be paid to the Participant’s estate as the
alternate Beneficiary.


       (d) In the event the Participant does not designate a Beneficiary, or if
for any reason such designation is entirely ineffective, the amounts that
otherwise would have been paid to the Beneficiary shall first be paid to the
Participant’s spouse (as determined under the Qualified Plan), or if the
Participant has no spouse upon his date of death, any amounts owed shall be paid
to the Participant’s estate as the alternate Beneficiary.


       (e) In the circumstance that a Participant’s designation is effective in
part and ineffective in part, to the extent that a designation is effective,
distribution shall be made so as to carry out as closely as discernable the
intent of the Participant, with result that only to the extent that a
designation is ineffective shall distribution instead be made to the
Participant’s estate as an alternate Beneficiary.


4.6     Documentation. Each person eligible for a benefit under this
Supplemental Plan shall furnish the Corporation with such documents, evidence,
data or information in support of such application as the Corporation considers
necessary or desirable.



SECTION 5. FINANCING


5.1    Financing of Benefits. Participants shall not be required or permitted to
make any contribution under the Supplemental Plan. Benefits shall be payable,
when due, by the Corporation, out of its current operating revenue to the extent
not paid from a trust created pursuant to Section 5.4.


5.2     Contractual Obligation. The Corporation’s obligation to make payments to
the recipient when due shall be contractual in nature only, and participation in
the Supplemental Plan will not create in favor of any Participant any right or
lien against the assets of the Corporation. No benefits under the Supplemental
Plan shall be required to be funded by a trust fund or insurance contracts or
otherwise. Prior to benefits becoming due, the Corporation shall expense the
calculated liabilities in accordance with policies determined appropriate by the
Corporation and its auditors.


5.3     Unsecured Interest. No Participant or Beneficiary shall have any
interest whatsoever in any specific asset of the Corporation. To the extent that
any person acquires a right to receive payment under this Plan, such right shall
be no greater than the right of any unsecured general creditor of the
Corporation.


5.4     “Rabbi” Trust. In connection with this Supplemental Plan, the Board has
established a grantor trust (known as the “SCANA Corporation Executive Benefit
Plan Trust”) for the purpose of accumulating funds to satisfy the obligations
incurred by the Corporation under this Supplemental Plan (and such other plans
and arrangements as determined from time to time by the Corporation). At any
time prior to a Change in Control, as that term is defined in such Trust, the
Corporation may transfer assets to the Trust to satisfy all or part of the
obligations incurred by the Corporation under this Supplemental Plan, as
determined in the sole discretion of the Committee, subject to the return of
such assets to the Corporation at such time as determined in accordance with the
terms of such Trust. Notwithstanding the establishment of the Trust, the right
of any Participant to receive future payments under the Supplemental Plan shall
remain an unsecured claim against the general assets of the Corporation.





SECTION 6. GENERAL PROVISIONS


6.1     Employment/Participation Rights.


    (a) Nothing in the Supplemental Plan shall interfere with or limit in any
way the right of the Company to terminate any Participant’s employment at any
time, nor confer upon any Participant any right to continue in the employ of the
Company.


    (b) Nothing in the Supplemental Plan shall be construed to be evidence of
any agreement or understanding, express or implied, that the Company will
continue to employ a Participant in any particular position or at any particular
rate of remuneration.


    (c) No employee shall have a right to be selected as a Participant, or,
having been so selected, to be selected again as a Participant.


    (d) Nothing in this Supplemental Plan shall affect the right of a recipient
to participate in and receive benefits under and in accordance with any pension,
profit-sharing, deferred compensation or other benefit plan or program of the
Company.


6.2     Nonalienation of Benefits.


    (a) No right or benefit under this Supplemental Plan shall be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance, or change, and
any attempt to anticipate, alienate, sell, assign, pledge, encumber or change
the same shall be void; nor shall any such disposition be compelled by operation
of law.


    (b) No right or benefit hereunder shall in any manner be liable for or
subject to the debts, contracts, liabilities, or torts of the person entitled to
benefits under the Supplemental Plan.


    (c) If any Participant or Beneficiary hereunder should become bankrupt or
attempt to anticipate, alienate, sell, assign, pledge, encumber, or change any
right or benefit hereunder, then such right or benefit shall, in the discretion
of the Committee, cease, and the Committee shall direct in such event that the
Corporation hold or apply the same or any part thereof for the benefit of the
Participant or Beneficiary in such manner and in such proportion as the
Committee may deem proper.


6.3     Severability. If any particular provision of the Supplemental Plan shall
be found to be illegal or unenforceable for any reason, the illegality or lack
of enforceability of such provision shall not affect the remaining provisions of
the Supplemental Plan, and the Supplemental Plan shall be construed and enforced
as if the illegal or unenforceable provision had not been included.


6.4     No Individual Liability. It is declared to be the express purpose and
intention of the Supplemental Plan that no liability whatsoever shall attach to
or be incurred by the shareholders, officers, or directors of the Corporation or
any representative appointed hereunder by the Corporation, under or by reason of
any of the terms or conditions of the Supplemental Plan.


6.5     Applicable Law. The Supplemental Plan shall be governed by and construed
in accordance with the laws of the State of South Carolina except to the extent
governed by applicable federal law.



SECTION 7. PLAN ADMINISTRATION, AMENDMENT AND TERMINATION


7.1    In General. This Supplemental Plan shall be administered by the
Committee, which shall have the sole authority, in its discretion, to construe
and interpret the terms and provisions of the Supplemental Plan and determine
the amount, manner and time of payment of any benefits hereunder. The Committee
shall maintain records, make the requisite calculations and disburse payments
hereunder, and its interpretations, determinations, regulations and calculations
shall be final and binding on all persons and parties concerned. The Committee
may adopt such rules as it deems necessary, desirable or appropriate in
administering the Supplemental Plan and the Committee may act at a meeting, in a
writing without a meeting, or by having actions otherwise taken by a member of
the Committee pursuant to a delegation of duties from the Committee.


7.2   Claims Procedure. Any person dissatisfied with the Committee’s
determination of a claim for benefits hereunder must file a written request for
reconsideration with the Committee. This request must include a written
explanation setting forth the specific reasons for such reconsideration. The
Committee shall review its determination promptly and render a written decision
with respect to the claim, setting forth the specific reasons for such denial
written in a manner calculated to be understood by the claimant. Such claimant
shall be given a reasonable time within which to comment, in writing, to the
Committee with respect to such explanation. The Committee shall review its
determination promptly and render a written decision with respect to the claim.
Such decision upon matters within the scope of the authority of the Committee
shall be conclusive, binding, and final upon all claimants under this Plan.


7.3    Finality of Determination. The determination of the Committee as to any
disputed questions arising under this Supplemental Plan, including questions of
construction and interpretation, shall be final, binding, and conclusive upon
all persons.


7.4    Delegation of Authority. The Committee may, in its discretion, delegate
its duties to an officer or other employee of the Company, or to a committee
composed of officers or employees of the Company.


7.5     Expenses. The cost of payment from this Supplemental Plan and the
expenses of administering the Supplemental Plan shall be borne by the
Corporation.  


7.6     Tax Withholding. The Corporation shall have the right to deduct from all
payments made from the Supplemental Plan any federal, state, or local taxes
required by law to be withheld with respect to such payments.


7.7     Incompetency. Any person receiving or claiming benefits under the
Supplemental Plan shall be conclusively presumed to be mentally competent and of
age until the Committee receives written notice, in a form and manner acceptable
to it, that such person is incompetent or a minor, and that a guardian,
conservator, statutory committee under the South Carolina Code of Laws, or other
person legally vested with the care of his estate has been appointed. In the
event that the Committee finds that any person to whom a benefit is payable
under the Supplemental Plan is unable to properly care for his affairs, or is a
minor, then any payment due (unless a prior claim therefor shall have been made
by a duly appointed legal representative) may be paid to the spouse, a child, a
parent, or a brother or sister, or to any person deemed by the Committee to have
incurred expense for the care of such person otherwise entitled to payment.


    In the event a guardian or conservator or statutory committee of the estate
of any person receiving or claiming benefits under the Supplemental Plan shall
be appointed by a court of competent jurisdiction, payments shall be made to
such guardian or conservator or statutory committee provided that proper proof
of appointment is furnished in a form and manner suitable to the Committee. Any
payment made under the provisions of this Section 7.7 shall be a complete
discharge of liability therefor under the Supplemental Plan.


7.8     Notice of Address. Any payment made to a Participant or his designated
Beneficiary at the last known post office address of the distributee on file
with the Corporation, shall constitute a complete acquittance and discharge to
the Corporation and any director or officer with respect thereto, unless the
Corporation shall have received prior written notice of any change in the
condition or status of the distributee. Neither the Corporation nor any director
or officer shall have any duty or obligation to search for or ascertain the
whereabouts of the Participant or his designated Beneficiary.


7.9     Amendment and Termination. The Corporation expects the Supplemental Plan
to be permanent, but since future conditions affecting the Corporation cannot be
anticipated or foreseen, the Corporation reserves the right to amend, modify, or
terminate the Supplemental Plan at any time by action of its Board; provided,
however, that if the Supplemental Plan is amended to discontinue or reduce the
amount of Supplemental Plan benefit payments (except as may be required pursuant
to any plan arising from insolvency or bankruptcy proceedings): (a) Participants
who have commenced payment of their Supplemental Plan benefits under Section 4.3
in the form of a life annuity with 15-year death benefit shall continue to be
paid in the amount and manner (as provided under Section 4 hereof) as they were
being paid at the time of the amendment or discontinuance of the Supplemental
Plan, and (b) the accrued benefits under the Supplemental Plan of any
Participants who have not yet terminated shall not be reduced below the level
accrued as of the date of amendment. If the Board amends the Supplemental Plan
to cease future accruals hereunder or terminates the Supplemental Plan, the
Board may, in its sole discretion, direct that each Participant’s benefit under
the Supplemental Plan be paid to each Participant (or designated Beneficiary) in
an immediate single sum distribution; in the absence of any such direction from
the Board, the Supplemental Plan shall continue as a “frozen” plan under which
no future accruals will be recognized and each Participant’s benefits shall be
paid in accordance with Section 4.





SECTION 8. CHANGE IN CONTROL PROVISIONS


8.1     Accelerated Distributions Upon Change in Control. Notwithstanding
anything in this Supplemental Plan to the contrary, and subject to the terms of
any Agreement, upon the occurrence of a Change in Control where there has not
been a termination of the SCANA Corporation Key Executive Severance Benefits
Plan (“KESBP”) prior thereto, the Actuarial Equivalent present value of all
amounts (or remaining amounts) owed under this Supplemental Plan and each
underlying Agreement as of the date of such Change in Control (referred to as
each Participant’s “SERP Benefit”) shall become immediately due and payable. All
SERP Benefits payable under this Section 8.1 shall be paid to each Participant
(or his designated Beneficiary) in the form of a single sum payment of the
Actuarial Equivalent present value of all such amounts owed, together with an
amount (the “Gross-Up Payment”) such that the net amount retained by each
Participant after deduction of any excise tax imposed by Section 4999 of the
Code (or any similar tax that may hereafter be imposed) on such benefits (the
“Excise Tax”) and any federal, state, and local income tax and Excise Tax upon
the Participant’s SERP Benefit and the Gross-Up Payment provided for by this
Section 8 shall be equal to the Actuarial Equivalent present value of the
Participant’s SERP Benefit. Such payment shall be made by the Corporation (or to
the extent assets are transferred to a “rabbi trust” for such purpose, by the
trustee of such trust in accordance with the trust’s terms) to the Participant
(or his designated Beneficiary) as soon as practicable following the Change in
Control, but in no event later than the date specified by the terms of the SCANA
Corporation Executive Benefit Plan Trust. In all events, if the KESBP was
terminated prior to such Change in Control, then the provisions of this Section
8.1 shall not apply and Participants’ benefits shall be determined under the
other applicable provisions of this Supplemental Plan and/or any Agreement.


8.2     Tax Computation. For purposes of determining the amount of the Gross-Up
Payment referred to in Section 8.1, whether any of a Participant’s SERP Benefit
will be subject to the Excise Tax, and the amounts of such Excise Tax: (i) there
shall be taken into account all other payments or benefits received or to be
received by a Participant in connection with a Change in Control of the
Corporation (whether pursuant to the terms of this Supplemental Plan or any
other plan, arrangement, or agreement with the Corporation, any person whose
actions result in a Change in Control of the Corporation or any person
affiliated with the Corporation or such person); and (ii) the amount of any
Gross-Up Payment payable with respect to any Participant (or his designated
Beneficiary) by reason of such payment shall be determined in accordance with a
customary “gross-up formula,” as determined by the Committee in its sole
discretion.


8.3     No Subsequent Recalculation of Tax Liability. The Gross-Up Payments
described in the foregoing provisions of this Section 8 are intended and hereby
deemed to be a reasonably accurate calculation of each Participant’s actual
income tax and Excise Tax liability under the circumstances (or such tax
liability of his Beneficiary), the payment of which is to be made by the
Corporation or any “rabbi trust” established by the Corporation for such
purposes. All such calculations of tax liability shall not be subject to
subsequent recalculation or adjustment in either an underpayment or overpayment
context with respect to the actual tax liability of the Participant (or his
designated Beneficiary) ultimately determined as owed.


8.4     Successors. Notwithstanding anything in this Supplemental Plan to the
contrary, and subject to the terms of an Agreement, upon the occurrence of a
Change in Control, and only if the KESBP was terminated prior to such Change in
Control, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) of all or substantially all of
the business and/or assets of the Company or of any division or subsidiary
thereof to expressly assume and agree to perform this Supplemental Plan in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place, subject to the remaining provisions of
this Section 8.4. In the event of such a Change in Control where the KESBP is
terminated, Participants shall become entitled to benefits hereunder in
accordance with the terms of this Supplemental Plan, and/or any Agreement, based
on benefits earned to the date of such Change in Control, with no requirement
for a successor to provide for accruals of benefits beyond the date of such
Change in Control. In addition, and notwithstanding Section 8.5 to the contrary,
if there is a Change in Control and the KESBP is terminated prior to such Change
in Control, a successor to the Company may amend this Supplemental Plan to
provide for an automatic lump sum distribution of the Actuarial Equivalent of
Participants’ benefits hereunder without such amendment being treated as an
amendment reducing any benefits earned.


8.5     Amendment and Termination After Change in Control. Notwithstanding the
foregoing, and subject to Section 8.4, no amendment, modification or termination
of the Supplemental Plan may be made, and no Participants may be added to the
Supplemental Plan, upon or following a Change in Control if it would have the
effect of reducing any benefits earned (including optional forms of
distribution) prior to such Change in Control without the written consent of all
of the Participants covered by the Supplemental Plan at such time. In all
events, however, the Corporation reserves the right to amend, modify or delete
the provisions of this Section 8 at any time prior to a Change in Control,
pursuant to a Board resolution adopted by a vote of two-thirds (2/3) of the
Board members then serving on the Board.



SECTION 9. EXECUTION


IN WITNESS WHEREOF, the Corporation has caused this amended and restated SCANA
Corporation Supplemental Executive Retirement Plan to be executed by its duly
authorized officer this 2nd day of August 2000 to be effective as of July 1,
2000.




SCANA CORPORATION


By: /s/W. B. Timmerman      
 
Title:  Chairman, President and Chief Executive Officer


ATTEST:




/s/Lynn M. Williams        
Secretary











